DETAILED ACTION

Claim Status
Claims 1, 5-10, 12-16, 18-47 is/are pending.
Claims 1, 5-10, 12-16, 18-47 is/are rejected.
Claims 2-4, 17 is/are previously cancelled by Applicant.
Claim 11 is/are cancelled in the Claim Amendment filed 03/14/2022

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 11/10/2021 have been withdrawn in view of Claim Amendments filed 03/14/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 5-10, 12-16, 18-28, 31-40, 42-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
 	BOICE (4,879,177),
	in view of DAWES ET AL (US 2005/0106342),
	and in view of DENSITY OF POLYMERS (BY DENSITY),
 	and in view of HADDOCK ET AL (US 6,663,809),
	and in view of DAVIDSON ET AL (US 2004/0197540), 
	and in view of AMON (US 6,183,856).
  	BOICE ‘177 discloses shrinkable multilayer films, wherein the films comprise:
• a first outer layer (12) containing an ethylene-propylene copolymer or polypropylene (wherein blends are not required) and optionally antiblocking agents;

• a core layer (10) containing a copolyester (e.g., ethylene terephthalate glycol such as Eastman PETG 6763; other commercially available copolyesters; etc.);

• a second outer layer (12) containing an ethylene-propylene copolymer or polypropylene (wherein blends are not required) and optionally antiblocking agents.

The outer layers (12) each preferably constitute (but are not limited to) 20-30% of the overall film thickness, tie layers (14) each preferably constitute (but are not limited to) 5-15% of the overall film thickness, with the core layer (10) representing the remainder of the typical overall film thickness of about 0.5-4 mils. The films are primarily uniaxially oriented (e.g., in the longitudinal direction) at typical stretch ratios of 3:1 to 7:1.  The surfaces of the films are printable and are useful as labels (e.g., wrapped around packaging or containers, etc., optionally adhered with the use of adhesive coated on a film surface). The composite specific gravity of the multilayer film (i.e., the specific gravity of the multilayer film as a whole) is less than about 1.0, with the outer layers (12) providing buoyancy for the multilayer film as a whole.  (entire document, line 5-16, 40-53, col. 1; line 22-45, 56-62, col. 2; line 15-23, 33-40, 56-59, col. 3; line 13-30, 47-51, col. 4; line 21-36, col. 5; line 30-32, col. 6; etc.)  However, the reference does not specifically discuss the relative amounts of different diols in the copolyesters in the core layers.
	DAWES ET AL discloses that it is well known in the art to utilize glycol-modified copolyesters (e.g., PETG-based copolymers derived from terephthalic acid, ethylene glycol, 1,4-cyclohexanedimethanol, and other diols -- for example, but not limited to, copolyesters derived from a diol component comprising 65-70 mol% ethylene glycol and 30-35 mol% 1,4-cyclohexanedimethanol; etc.) as the base or core layer of multilayer heat-shrinkable films, wherein the films can be uniaxially oriented, in order to produce useful heat-shrinkable films for packaging applications.  The reference further discloses that commercially available Eastman PETG 6763 copolyester is known to be derived from terephthalic acid and a diol component comprising about 67 mol% ethylene glycol and about 33 mol% 1,4-cyclohexanedimethanol.  (paragraph 0031, 0040-0041, 0044-0045, 0052, etc.)
 	DENSITY OF POLYMERS (BY DENSITY) provides evidence that ethylene/propylene copolymers have a typical density of 0.86 g/cc, and that polypropylene has a typical density of 0.866 g/cc (atactic) to 0.90 g/cc (isotatic).
 	HADDOCK ET AL ‘809 provides evidence that Eastman PETG 6763 copolyester has a density of 1.27 g/cc. (Table 5, etc.)
 	DAVIDSON ET AL ‘540 discloses that it is well known in the art that it is well known in the art to introduce microvoids in heat-shrinkable polypropylene-based film layers in order to provide opacity (e.g., for packaging applications, etc.), wherein examples of said microvoided polypropylene-based film layers have densities of 0.59-0.73 g/cc, wherein the microvoided polyolefin film layers do not require blends of different resins. (paragraph 0004, 0013-0014, 0018, 0020, 0030, 0037, etc.; Example 1, etc.) 
 	AMON ‘856 discloses that it is well known in the art to introduce microvoids in polyolefin film layers (e.g., polypropylene, ethylene/propylene copolymers, etc.) in order to provide opacity, wherein said microvoided polyolefin film layers have densities of less than 0.9 g/cc (particularly less than 0.7 g/cc; more particularly less than 0.6 g/cc), wherein the microvoided polyolefin film layers do not require blends of different resins. (paragraph 0004, 0013-0014, 0018, 0020, 0030, 0037, etc.; Example 1, etc.)
	Regarding claims 1, 5-10, 18, 24-28, 34-40, 44-47, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use known and/or commercially available PETG-based copolyesters (e.g., Eastman PETG 6763 copolyester, etc.) to form the core layer (10) in the multilayer heat shrinkable films of BOICE ‘177 as suggested by DAWES ET AL to form shrinkable polyester films with advantageous and readily tailored shrinking properties.  
 	Further regarding claims 1, 34, while Eastman PETG 6763 copolyester has density greater than 1.0 g/cc (i.e., 1.27 g/cc, as evidenced by HADDOCK ET AL ‘809), the outer layers of the multilayer heat shrinkable films of BOICE ‘177 are formed from polypropylene or ethylene/propylene copolymers, which typically have densities of 0.9 g/cc or less (as evidenced by DENSITY OF POLYMERS (BY DENSITY)).  Therefore, multilayer heat shrinkable films in accordance with BOICE ‘177 containing a core layer formed from a glycol-modified copolyester (e.g., Eastman PETG 6763) are still capable of exhibiting the required composite specific gravity (i.e., the specific gravity of the multilayer film as a whole) of less than 1.0, which is equivalent to a composite density (i.e., the density of the multilayer film as a whole) of less than 1.0 g/cc, since the greater density (e.g., 1.27 g/cc) of the Eastman PETG 6763 core layer would be offset by the lower density  (e.g., 0.9 g/cc or less) of the outer layers formed from polypropylene or ethylene/propylene copolymers, thereby satisfying the BOICE ‘177 requirement of a composite specific gravity (i.e., the specific gravity of the multilayer film as a whole) of less than 1.0 which in turn enables the desired buoyancy and floating of said films in water.
 	Additionally, further regarding claims 1, 34, it would have been obvious to one of ordinary skill in the art to introduce microvoids into the outer layers (12) in the multilayer heat shrinkable films of BOICE ‘177 to produce film layers with desirable degrees of opacity (e.g., for printed labels, etc.) and also significantly reduced density (e.g., 0.7 g/cc or less) as suggested by DAVIDSON ET AL ‘540 and AMON ‘856 in order to provide the multilayer films of BOICE ‘177 as a whole with a combination of attractive visual appearance and the desired buoyancy in water (i.e., a composite specific gravity of less than 1.0, or an overall density of less than 1.0 g/cc) at even relatively low layer thicknesses, thereby enabling the use of copolyesters with densities greater than 1.0 g/cc (e.g., Eastman PETG 6763, as used in working Example 3 in BOICE ‘177) as a core layer (10).
	Regarding claims 12-16, 43, one of ordinary skill in the art would have incorporate effective amounts of known antiblocking particles in the outer layers (12) of the BOICE ‘177 films in order to improve film handling properties.
	Regarding claims 19-23, one of ordinary skill in the art would have selected the relative thicknesses of the outer layers (12) and the core layer (10) in BOICE ‘177 films in order to optimize the mechanical and/or shrink properties of the film for specific applications.
	Regarding claims 31-32, it would have been obvious to use the BOICE ‘177 films to cover products (e.g., batteries) typically wrapped and/or labeled by shrinkable film.
 	Regarding claim 33, one of ordinary skill in the art would have used other known and/or commercially available copolyesters useful in producing shrink films as the copolyester of the core layer (10) of BOICE ‘177 in order to tailor the shrink and mechanical properties of the shrink films for specific applications.
	Regarding claim 42, one of ordinary skill in the art would have selected the type of glycol-modified polyester and the orientation and heat-treating conditions of the BOICE ‘177 films in order to obtain the heat shrinkage properties deemed optimal for specific applications.

Claims 12-16, 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
 	BOICE (4,879,177), in view of DAWES ET AL (US 2005/0106342), and in view of DENSITY OF POLYMERS (BY DENSITY), and in view of HADDOCK ET AL (US 6,663,809), and in view of DAVIDSON ET AL (US 2004/0197540), and in view of AMON (US 6,183,856),
		as applied to claims 1, 40 above, 
	and further in view of BERRY ET AL (US 2010/0068355).
	BERRY ET AL discloses that it is well known in the art to incorporate additives conventionally used in the manufacture of polymeric films such as antiblocking particles (e.g., silica, talc, etc.) in typical amounts of 0.5-5 wt% into one or more layers of multilayer heat shrinkable films in order to improve film handling properties and/or to prevent undesirable film blocking. (paragraph 0052, 0054-0056, etc.)
 	Regarding claims 12-16, 43, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate effective amounts of conventional additives for polymeric films such as antiblocking articles as suggested by BERRY ET AL in the outer layers of the BOICE ‘177 films in order to improve film handling properties.

Claims 24-25, 31-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
 	BOICE (4,879,177), in view of DAWES ET AL (US 2005/0106342), and in view of DENSITY OF POLYMERS (BY DENSITY), and in view of HADDOCK ET AL (US 6,663,809), and in view of DAVIDSON ET AL (US 2004/0197540), and in view of AMON (US 6,183,856),
		as applied to claim 1 above, 
	and further in view of EMERY ET AL (US 2004/0185235),
	EMERY ET AL discloses that it is well known in the art to apply a pressure sensitive adhesive layer on the inward-facing surface of a heat shrinkable label or wrapper for batteries to facilitate securing the label or wrapper to the battery.  The reference further discloses that it is well known in the art to make the heat shrinkable layer of the label or wrapper transparent in order to allow printing to show through the heat shrinkable layer.  (Figure 8; paragraph 0009, 0025, 0029, 0031-0033, 0034, etc.)
	Regarding claims 24-25, 31-32, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply known functional layers such as pressure sensitive adhesive layers to the outward facing surface and/or print layers to the inward facing and/or outward facing surface as suggested by EMERY ET AL of the heat shrinkable films of BOICE ‘177 to form useful shrinkable labels and wrappers for batteries.

Claims 29-30, 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
  	BOICE (4,879,177), in view of DAWES ET AL (US 2005/0106342), and in view of DENSITY OF POLYMERS (BY DENSITY), and in view of HADDOCK ET AL (US 6,663,809), and in view of DAVIDSON ET AL (US 2004/0197540), and in view of AMON (US 6,183,856),
		as applied to claims 1, 40 above, 
	and further in view of SHELBY ET AL (US 6,362,306),
	SHELBY ET AL ‘306 discloses it is well known in the art to use single glycol-modified copolyesters (i.e., PETG-based copolymers derived from an acid component comprising at least 90 mol% terephthalic acid and a diol component comprising 52-88 mol% ethylene glycol, 10-28 mol% 1,4-cyclohexanedimethanol, 2-20 mol% diethylene glycol, and optionally up to 10 mol% other diols) to form useful shrink films in order to avoid the handling, processing, and manufacturing issues and costs commonly associated with producing known multi-copolyester blends (e.g., SHIH (US 5,859,116), while also efficiently and consistently producing shrink films (e.g., uniaxially oriented, etc.) with performance properties which are comparable (or superior) to those known blended copolyester materials.  The reference further discloses that the single glycol-modified copolyesters exhibit typical Tg values of 77 ºC which are useful for forming films with readily tailored shrinkage properties (e.g., shrinkage on-set temperature of less than 64 ºC).  (line 1-60, col. 2; line 35, col. 3 to line 12, col. 4; 9-20, col. 5; line 1-27, 57-63, col. 6; line 9-18, col. 7; Table 2; etc.)
 	Regarding claims 29-30, 41, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use known PETG-based copolyesters with shrink onset temperatures of less than 64 ºC as disclosed in SHELBY ET AL ‘306 to form the core layer (10) in the BOICE ‘177 films in order to provide films with relatively low shrink initiation temperatures. 
 	Further regarding claim 41, while Eastman PETG 6763 copolyester has density greater than 1.0 g/cc (i.e., 1.27 g/cc, as evidenced by HADDOCK ET AL ‘809), the outer layers of the multilayer heat shrinkable films of BOICE ‘177 are formed from polypropylene or ethylene/propylene copolymers, which typically have densities of 0.9 g/cc or less (as evidenced by DENSITY OF POLYMERS (BY DENSITY)).  Therefore, multilayer heat shrinkable films in accordance with BOICE ‘177 containing a core layer formed from a glycol-modified copolyester (e.g., Eastman PETG 6763) are still capable of exhibiting the required composite specific gravity (i.e., the specific gravity of the multilayer film as a whole) of less than 1.0, which is equivalent to a composite density (i.e., the density of the multilayer film as a whole) of less than 1.0 g/cc, since the greater density (e.g., 1.27 g/cc) of the Eastman PETG 6763 core layer would be offset by the lower density  (e.g., 0.9 g/cc or less) of the outer layers formed from polypropylene or ethylene/propylene copolymers, thereby satisfying the BOICE ‘177 requirement of a composite specific gravity (i.e., the specific gravity of the multilayer film as a whole) of less than 1.0 which in turn enables the desired buoyancy and floating of said films in water.
 	Additionally, further regarding claim 41, it would have been obvious to one of ordinary skill in the art to introduce microvoids into the outer layers (12) in the multilayer heat shrinkable films of BOICE ‘177 to produce film layers with desirable degrees of opacity (e.g., for printed labels, etc.) and also significantly reduced density (e.g., 0.7 g/cc or less) as suggested by DAVIDSON ET AL ‘540 and AMON ‘856 in order to provide the multilayer films of BOICE ‘177 as a whole with a combination of attractive visual appearance and the desired buoyancy in water (i.e., a composite specific gravity of less than 1.0, or an overall density of less than 1.0 g/cc) at even relatively low layer thicknesses, thereby enabling the use of copolyesters with densities greater than 1.0 g/cc (e.g., Eastman PETG 6763, as used in working Example 3 in BOICE ‘177) as a core layer (10).



Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive.
 	(A) Applicant argues that there is no motivation to utilize a commercially available PETG resin (e.g., Eastman PETG 6763, etc.) to form the entirety of the core layer (10) in the multilayer film of BOICE ‘177 because BOICE ‘177 requires films with a specific gravity of less than 1.0 and commercially available PETG resins have a density of 1.23 g/cc or more.
 	However, BOICE ‘177 requires that the disclosed shrink film has “a composite specific gravity of less than about 1.0.”  The term “composite” refers to the specific gravity of the BOICE ‘177 films as a whole.  Therefore, contrary to Applicant’s assertions, BOICE ‘177 does not prohibit or teach away from using resins with specific gravities greater than 1.0 in the core layer, as long as the composite (i.e., overall) specific gravity of the multilayer film as a whole is less than 1.0 (i.e., as long as the overall density of the multilayer film as a whole is less than 1.0 g/cc), which is quite feasible if the polypropylene or ethylene/propylene copolymers used in the other layers of the film (e.g., the outer layers (12), etc.) have typical densities less than 0.9 g/cc (and even substantially less if the outer layers (12) contains microvoids, as suggested by DAVIDSON ET AL ‘540 and AMON ‘856). This is clearly supported by working Example 3 in BOICE ‘177, in which the core layer (10) is formed entirely from Eastman PETG 6763, but is still considered to be an inventive example and therefore presumably meets the BOICE ‘177 requirement of a film having a “composite” (i.e., overall) specific gravity of less than 1.0.
 	Therefore, Applicant’s argument that the use of a commercially available PETG resin in the core layer (10) in the multilayer films of BOICE ‘177 “would make the film unsuitable for its intended recycling purposes” is unpersuasive.  As an initial matter, using a commercially available PETG resin as the core layer (10) in the multilayer films of BOICE ‘177 does not require any modification, given that Example 3 in BOICE ‘177 explicitly uses Eastman PETG 6763 to form the entirety of the core layer (10), but is still considered to be an inventive example and therefore presumably meets the BOICE ‘177 requirement of a film having a “composite” (i.e., overall) specific gravity of less than 1.0.
 	As discussed in detail above, the use of a resin with a density greater than 1.0 g/cc in one layer of a multilayer film does not mean that the multilayer film as a whole is wholly incapable of exhibiting an overall density of less than 1.0 g/cc (i.e., a composite specific gravity of less than 1.0), particularly when the resins used in the other layers of the multilayer film have densities of less than 1.0 g/cc (and substantially less than 1.0 g/cc, in the case of microvoided film layers).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	KONG ET AL (US 2006/0024518) disclose low density voided polyolefin films.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 4, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787